Citation Nr: 9930876	
Decision Date: 10/29/99    Archive Date: 11/04/99

DOCKET NO.  95-41 770	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for joint and muscle 
pains, to include low back, right knee, bilateral ankles and 
bilateral hands, as due to an undiagnosed illness.

2.  Entitlement to service connection for hearing loss, right 
ear.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1990 to April 
1994.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of November 1994 from the Nashville, 
Tennessee Regional Office of the Department of Veterans 
Affairs (VA), which in part, denied entitlement to service 
connection for left ankle disorder; right ankle disorder; 
left wrist disorder; right wrist disorder; arthritis of the 
hands and fingers; low back disorder and right ear hearing 
loss.  In a September 1995 rating, the Nashville, Tennessee 
Regional Office clarified the multiple orthopedic issues to 
be entitlement to service connection for joint and muscle 
pains as due to undiagnosed illness, and continued to deny 
entitlement to service connection.  

While the appeal was pending, the case was transferred to the 
Atlanta, Georgia Regional Office (RO).  

Initially, the veteran had requested a hearing in connection 
with this appeal before a Member of the Board at the RO.  In 
August 1999, he was notified at his last known address that a 
hearing was scheduled for September 14, 1999, but he failed 
to report at the appointed time and place.  


FINDINGS OF FACT

1.  The appellant had active miliary service in the Southwest 
Asia Theater of operations during the Persian Gulf War.

2.  An inservice back injury was acute and transitory and 
resolved without residuals.

3.  No competent medical evidence has been submitted to show 
that the veteran is currently suffering from chronic 
disability related to joint pain of the low back, bilateral 
ankles or bilateral hands.

4.  Joint pain of the right knee, has been diagnosed as mild 
degenerative joint disease in VA examination of July 1997.  

5.  No competent medical evidence has been submitted to show 
that the veteran is suffering from joint pain of the right 
knee, diagnosed as mild degenerative joint disease, which 
began during active duty, or is otherwise casually or 
etiologically related to service.

6.  No competent medical evidence is of record that would 
establish that the veteran currently has a right ear hearing 
loss disability.


CONCLUSIONS OF LAW

1.  The claims for service connection for joint and muscle 
pains, to include low back, right knee, bilateral ankles and 
bilateral hands due to an undiagnosed illness are not well 
grounded.  38 U.S.C.A. § 5107 (a) (West 1991).   

2.  The claim for service connection for right ear hearing 
loss is not well grounded.  38 U.S.C.A. § 5107 (a) (West 
1991).    



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Joint and Muscle Pain, Multiple Areas

Factual Background

Regarding the veteran's claim for joint and muscle pain, it 
is noted that he has established service connection for a 
left knee disability; therefore it is not necessary to 
discuss the medical records that address his left knee.

Service personnel records and service medical records reveal 
the veteran served in Southwest Asia in support of Operation 
Desert Shield/Storm.  He was noted to be a combat engineer 
and also earned parachute badges.  Service medical records 
reveal complaints related to a left ankle injury in March 
1991, after he tripped and fell on it, and was assessed with 
possible second-degree sprain.  He was noted to complain of 
left leg and ankle pain during physical training, also in 
March 1991.  He was noted to have hurt his back in January 
1994 during a jump, according to a sick slip.  Lumbar and 
thoracic spine X-rays from January 1994 revealed no 
abnormalities.  In March 1994, he complained of being sore 
all over, after playing football, with joints said to hurt 
all over his body.  His April 1994 examination report of 
medical history revealed complaints of swollen/painful joints 
in the ankles and knees, which were described as "jump 
injuries" but also noted complaints of swelling in the 
wrists.  Arthritis was also claimed in both hands and fingers 
in his April 1994 report of medical history.  The physical 
examination in April 1994 revealed no findings of orthopedic 
abnormalities of the upper and lower extremities, spine and 
feet.

In May 1994, the veteran underwent a VA examination, which 
included an orthopedic evaluation of his joints, including 
his low back, both ankles and hands, and left wrist.  He gave 
a history of his low back causing the most symptoms, and 
related the low back problems beginning in January 1994 in a 
jump injury.  His back symptoms were described as an aching 
discomfort occurring off and on and aggravated by movement.  
He was said to limit activities due to back pain, but still 
worked in home improvement using tools and carpentry.  He did 
not take medication and did not complain of radiation of 
pain.  His ankle complaints consisted of intermittent and 
unpredictable aching and popping.  There was no history of 
specific trauma to the ankles and he had no swelling, redness 
or heat involving any of the joints.  The ankle symptoms were 
present for 2 years.  For approximately a year, he noted a 
sense of soreness and aching in his hands, the fingers of 
both hands, and left wrist.  Again, there was no swelling, 
redness or heat.  

On physical examination, he walked with a normal gait, got in 
and out of a chair and on and off the examining table with no 
guarded motion of the back.  Examination of the spine in 
standing position revealed level pelvis and normal spinal 
curvature.  There was no dysmetria, therefore, and there was 
no paraspinous muscle spasm, palpable or visible.  Flexion of 
the lumbar spine was 90 degrees, extension was 30 degrees and 
left and right lateral bend was 40 degrees.  He could 
heel/toe walk normally, sciatic stretch tests were negative.  
Deep tendon reflexes were 2+ bilaterally.  Both knees had a 
full range of motion, and there was no specific areas of 
tenderness.  The ligamentous structures were intact; no 
effusion was detectable.  There was no palpable subpatellar 
crepitation on active flexion or extension of the knee.  He 
complained of tenderness to palpation on the mid dorsum of 
the left wrist.  He also complained of pain on maximum 
extension of the left wrist.  A full range of motion of the 
left wrist was present and equal to the right.  X-rays of 
both feet and ankles; both hands and wrists; both knees and 
the lumbar spine were reviewed and were all normal.  The 
diagnoses rendered included normal lumbosacral spine; normal 
feet and ankles except for mild hallux valgus bilaterally; 
normal clinical examination of the hands; psoriasis and 
possible psoriatic arthritis.  

In July 1995, the veteran was treated at the VA clinic for 
bilateral knee pain since 1991, with worsening pain the last 
two years.  He also reported low back pain since February 
1993.  A history of parachute jumping inservice was noted.  
He was noted to have valgus deformities with mid-knees 
stable, and no other findings except for narrow joint space 
on X-rays.  The assessment was questionable degenerative 
disease.  

Private clinical records reveal that the veteran was treated 
for bilateral knee pain in September 1995.  He described 
having both knees ache when running, and having difficulty 
squatting.  Location of discomfort was the interpattellar 
region, and he had intermittent swelling.  The X-rays were 
normal except for mild interpatellar bilateral tracking.  The 
impression was bilateral anterior knee pain, suspect 
component of maltracking that may be related to quadriceps 
imbalance and exacerbated by tight hamstrings.  There was no 
evidence of underlying instability nor meniscal tears in 
regards to the knees.  

In April 1996, the veteran testified that he had injured his 
back and knees during parachute jumps, and had visited 
orthopedic doctors for his back and knees on different 
occasions.  He testified that his joint pain was limited to 
his knees and back. 

Private clinical records from December 1996, while addressing 
his complaints relating to his service-connected left knee 
disorder, also noted no significant abnormality of the right 
knee on X-ray study.

In July 1997, the veteran underwent a Persian Gulf VA 
examination.  The veteran was unsure as to why he was being 
examined, at this time.   The pertinent complaints he 
presented with were of occasional right knee pain.  At the 
time of this examination the only musculoskeletal complaints 
were related to the left knee disorder for which he is 
already service connected.  Regarding other musculoskeletal 
findings, the examiner referred to findings from previous VA 
examinations.  He was assessed with degenerative joint 
disease of the knees, mild.  X-rays of the knees to include 
the right knee, revealed negative findings.  

Analysis

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C. § 5107(a), the 
Department of Veterans Affairs (VA) has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision holding 
that VA cannot assist a claimant in developing a claim which 
is not well grounded.  Morton v. West, 12 Vet. App. 477 (July 
14, 1999), req. for en banc consideration by a judge denied, 
No. 96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

VA is authorized to pay compensation to any Persian Gulf 
veteran suffering from a chronic disability resulting from an 
undiagnosed illness (or combination of undiagnosed illnesses) 
that either became manifest during service in the Southwest 
Asia theater of operations during the Persian Gulf War or 
became manifest to a degree of disability of 10 percent or 
more within any presumptive period prescribed by VA.  
38 U.S.C.A. § 1117 (West Supp. 1999); 38 C.F.R. § 3.317 
(1999).

A well-grounded claim for compensation under 38 U.S.C. 
§ 1117(a) and 38 C.F.R. § 3.317 for disability due to 
undiagnosed illness generally requires the submission of some 
evidence of:  (1) active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; (2) the manifestation of one or more signs or 
symptoms of undiagnosed illness; (3) objective indications of 
chronic disability during the relevant period of service or 
to a degree of disability of 10 percent or more within the 
specified presumptive period; and (4) a nexus between the 
chronic disability and the undiagnosed illness.  VAOPGCPREC 
4-99 (May 3, 1999).  

With respect to the second and fourth elements, VAOPGCPREC 4-
99 indicates that evidence the illness is "undiagnosed" may 
consist of evidence that the illness cannot be attributed to 
any known diagnosis or, at minimum, evidence that the illness 
has not been attributed to a known diagnosis by physicians 
providing treatment or examination.  The type of evidence 
necessary to establish a well-grounded claim as to each of 
these elements may depend upon the nature and circumstances 
of the particular claim.  Medical evidence would ordinarily 
be required to satisfy the fourth element, although lay 
evidence may be sufficient in cases where the nexus between 
the chronic disability and the undiagnosed illness is capable 
of lay observation.  

For purposes of the second and third elements, VAOPGCPREC 4-
99 indicates that the manifestation of one or more signs or 
symptoms of undiagnosed illness or objective indications of 
chronic disability may be established by lay evidence if the 
claimed signs or symptoms, or the claimed indications, 
respectively, are of a type which would ordinarily be 
susceptible to identification by lay persons.  If the claimed 
signs or symptoms of undiagnosed illness or the claimed 
indications of chronic disability are of a type which would 
ordinarily require the exercise of medical expertise for 
their identification, then medical evidence would be required 
to establish a well-grounded claim.  With respect to the 
third element, a veteran's own testimony may be considered 
sufficient evidence of objective indications of chronic 
disability, for purposes of a well-grounded claim, if the 
testimony relates to non-medical indicators of disability 
within the veteran's competence and the indicators are 
capable of verification from objective sources.  

Upon review of the foregoing, the Board finds that the 
veteran has not submitted a well grounded claim for joint 
pain and muscle aches as the result of undiagnosed illness.  
While the veteran is shown to have had active service in the 
Southwest Asia theater of operations during the Persian Gulf 
War, meeting the first element required and has also 
exhibited the manifestation of one or more signs or symptoms 
of undiagnosed illness, meeting the second criteria for an 
undiagnosed illness claim, he has not met the third element, 
that of objective indications of chronic disability during 
the relevant period of service or to a degree of disability 
of 10 percent or more within the specified presumptive 
period.  While the record has documented complaints of joint 
pains over time, to include lower back, right knee, bilateral 
ankles and bilateral hands, the record also does not show 
these to be chronic manifestations of undiagnosed illness 
present with a 10 percent degree of disability.  The service 
medical records did show a back injury in January 1994; 
however this was shown to have resolved by March 1994, when 
the separation examination yielded normal findings.  The VA 
examination of May 1994 revealed normal lumbosacral spine; 
normal feet and ankles, except for a diagnosed mild hallux 
valgus; and normal wrists and hands.  X-rays taken in May 
1994 of lumbosacral spine, right knee, feet ankles and hands 
were all negative, except for the hallux valgus findings of 
the feet.  Subsequent VA treatment records, the hearing 
testimony and the VA examination of July 1997, revealed the 
veteran's joint pain complaints to be limited to his knees 
and his back.  There is no objective evidence of a back 
disability shown after 1994.  Regarding his right knee 
disorder, the Board notes that, notwithstanding the negative 
X-ray findings, this was assessed to be mild degenerative 
joint disease in the VA examination of July 1997, thus it 
would not fall within the realm of "undiagnosed illness" 
under 38 C.F.R. § 3.317.  

Alternately, the Board finds that the veteran has not 
submitted a well grounded claim for service connection for 
service connection for any musculoskeletal disorder on a 
direct basis. 

In order for a claim to be well grounded on a direct basis, 
there must be (1) a medical diagnosis of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  Epps, 
126 F.3d at 1468; Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) 
(table).  Where the determinative issue involves medical 
causation or etiology, or a medical diagnosis, competent 
medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  Epps, 126 F.3d at 
1468.  Further, in determining whether a claim is well-
grounded, the supporting evidence is presumed to be true and 
is not subject to weighing.  King v. Brown, 5 Vet.App. 19, 21 
(1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence is required to demonstrate a relationship 
between the present disability and the demonstrated 
continuity of symptomatology unless such a relationship is 
one as to which a lay person's observation is competent.  Id. 
at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post-service or 
post-presumption period may suffice.  Id.  

In this matter, the Board finds that where joint pain was 
alleged, to include low back, bilateral ankles and bilateral 
hands, the first element of Caluza is not met.  There is no 
medical evidence showing a current disability of the back, 
ankles or hands.  In the absence of evidence of a current 
disability for VA purposes, there is no basis for a grant of 
service connection for joint pain to include the back, ankles 
and hands in the instant case.  Thus, the claim to the extent 
it addresses these particular complaints, is not well 
grounded.  

Regarding the claim for a right knee disorder, the Board 
finds that while there is some evidence of a current right 
knee disability, diagnosed as mild degenerative joint disease 
in the July 1997 VA examination, but not supported by X-ray 
evidence, there is no medical evidence directing linking the 
right knee disorder to service.  Thus, the third element 
under Caluza, of medical evidence of a nexus between an in-
service injury or disease and the current disability is not 
met.  

Nor is there evidence of arthritis having become manifest to 
a compensable degree within one year of his April 1994 
discharge from service.  To the contrary, X-rays have 
continued to show no evidence of arthritis in the right knee.  
Thus, the right knee disorder does not meet the presumptive 
criteria for arthritis under 38 C.F.R. § 3.309 (1999).  

In sum, the Board finds that the veteran has failed to submit 
a well-grounded claim for service connection for joint and 
muscle pain for the right knee, low back, bilateral ankles 
and bilateral hands.  

Hearing Loss

Factual Background

The veteran contends, in essence, that he is entitled to 
service connection for a right ear hearing loss.  He alleges 
that his hearing was damaged during active duty when he was 
exposed to explosives without adequate hearing protection.  

Service medical records revealed that his June 1989 entrance 
examination's audiological results for the right ear, at the 
puretone thresholds of 500, 1000, 2000 3000 and 4000 Hertz, 
recorded as 20, 0, 10, 5 and 10 decibels, respectively.  He 
was noted to be fitted with triple flange earplugs in an 
undated treatment report.  In April 1994, his audiological 
results for the right ear, at the puretone thresholds of 500, 
1000, 2000 3000 and 4000 Hertz, recorded as 20, 10, 20, 15 
and 25 decibels, respectively, with a notation that the 
veteran required an audiologic and otologic referral and that 
he was routinely exposed to hazardous noise.  

In June 1994 the veteran underwent a VA examination to 
include audiological evaluation.  A history of noise exposure 
from exploding munitions was given.  The interpreted results 
from examination and testing for the right ear showed at the 
puretone thresholds of 500, 1000, 2000 3000 and 4000 Hertz, 
recorded as 10, 10, 12, 15 and 10, with a Maryland CNC word 
list of 96 percent.  The diagnosis was normal hearing, based 
on the audiological test results.

At his hearing held in April 1996, the veteran testified that 
he did not agree with the findings of the VA examination 
indicating he had normal hearing.  He testified that he was 
exposed to noise from an explosion without ear protection, 
and now has difficulty understanding words with his right 
ear.  

Subsequent treatment records and VA examinations did not 
include further audiological testing, although a cursory 
examination of the ears in the July 1997 Persian Gulf 
examination showed normal findings, with no sign of 
perforation, discharge or excess cerumen.  

Analysis

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 or 4,000 Hertz is 40 decibels or greater; 
or when the auditory thresholds for at least three of 
frequencies of 500, 1,000, 2,000, 3,000 or 4,000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385 (1999). 

Upon review of the evidence, the Board finds that a claim for 
hearing loss of the right ear is not well grounded.  There is 
no evidence showing that hearing loss of the right ear under 
the criteria of 38 C.F.R. § 3.385 was incurred inservice or  
manifest to a compensable degree within one year of discharge 
from the service.  Furthermore, a current hearing loss 
disability for the right ear is not shown by medical 
evidence, specifically the findings from the May 1994 VA 
examination which showed normal hearing, with audiological 
test results well outside of the criteria for hearing loss 
under 38 C.F.R. § 3.385.  Although the veteran contends that 
he has a current hearing loss disability in his right ear, 
there is no evidence that he is medically qualified to offer 
a competent medical opinion.  See Espiritu v. Derwinski, 
2 Vet.App. 492 (1992).  In light of the absence of competent 
medical opinion showing a current hearing loss disability and 
in light of the service medical records indicating no chronic 
right ear hearing loss, the claim must fail as it is not well 
grounded.  See Caluza, supra.

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 38 
U.S.C.A. § 5103(a) (West 1991) to advise a claimant of 
evidence needed to complete his application.  This obligation 
depends on the particular facts of the case and the extent to 
which the Secretary has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike 
the situation in Robinette, the veteran has not put the VA on 
notice of the existence of any specific, particular piece of 
evidence that, if submitted, could make his claims well 
grounded.  See also Epps v. Brown, 9 Vet. App. 341 (1996).  
Accordingly, the Board concludes that VA did not fail to meet 
its 
obligations under 38 U.S.C.A. § 5103(a) (West 1991).


ORDER

The claims of entitlement to service connection for joint and 
muscle pains, to 
include low back, right knee, bilateral ankles and bilateral 
hands, due to 

undiagnosed illness are denied as not well grounded.

The claim of entitlement to service connection for a right 
ear hearing loss disorder is denied as not well grounded.


		
	A. BRYANT
	Member, Board of Veterans' Appeals

 

